IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:

ORDER AMENDING RULES 1901.3,                         :    NO. 674
1901.6, 1905, 1910.4, 1910.7, 1910.11,               :
1910.27, 1915.3, 1915.4-4, 1915.7,                   :    CIVIL PROCEDURAL RULES
1915.15, 1915.17, 1915.18, 1920.13,                  :
1920.15, 1920.31, 1920.33, 1920.75,                  :    DOCKET
1930.1, 1930.6, 1953, AND 1959 OF THE                :
PENNSYLVANIA RULES OF CIVIL                          :
PROCEDURE                                            :

                                                ORDER


PER CURIAM

       AND NOW, this 5th day of January, 2018, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 47 Pa.B. 4664 (August 12, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1901.3, 1901.6, 1905, 1910.4, 1910.7, 1910.11, 1910.27, 1915.3, 1915.4-4,
1915.7, 1915.15, 1915.17, 1915.18, 1920.13, 1920.15, 1920.31, 1920.33, 1920.75,
1930.1, 1930.6, 1953, and 1959 of the Pennsylvania Rules of Civil Procedure are
amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on January 6, 2018.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.